PER CURIAM.
The plaintiff in error was indicted, convicted, and sentenced for violation of section 215 of the Criminal Code. The record shows no bill of exceptions, and the only error assigned is that the trial court erred in overruling a general demurrer to the sufficiency of the indictment, and the contention here is that the indictment was insufficient, because the scheme therein set forth does not on its face sufficiently show a scheme to defraud within the law, and because it *71fails to aver that the scheme and artifice of the plaintiff in error charged,was to be effected by the use of the United States mails.
The indictment sufficiently charges a scheme or artifice to defraud. It was not necessary to charge that it was to be effected through and by the use of the United States mails, and this precise question has been lately before the Supreme Court, and there decided adversely to the contention of plaintiff in error. United States v. Young, 232 U. S. 155-161, 34 Sup. Ct. 303, 58 L. Ed. 548. On the authority of that case, the judgment of the District Court is affirmed.
Considering letters on file, addressed to the court, urging a speedy disposition of the case, mandate may issue at once.